Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2020/ 078748 filed in China on 3/11/2020, published as WO 2020/192422 on 10/1/2020. 
Acknowledgment is made of applicant’s claim for priority of application CN 20191021991.6 filed in China on 3/22/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19, 20 – The limiting condition “breakpoints” in the limitations “…the data line has at least two first breakpoints…” and “cutting off the data line to form at least two first breakpoints” is not clear (for infringement consideration purposes). Paragraphs [0003] [0046] merely states “cutting off the data line to form at least two first breakpoints..” The limitation introduces another optional/secondary structure, after forming an initial structure (by cutting off the data line), that is not clearly understood to a person versed in the art, e.g., what size of cutting devices, location, manner of cutting, high precision cutting method such as laser, or laser chemical vapor deposition, etc. Indefiniteness is factually found when one of ordinary skill in the art reading the claims in light of the specification would not be “reasonably certain” as to the scope of claim.
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ2d 1688, 1693 (2014). 
Appropriate correction is required. Note: new matter added to the specification as originally filed will not be allowed.
For prosecution purposes the examiner assumes the limitation as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et el. CN 102998869 in view of Wang et al. CN 100510919.
Claim 1: Zhang et al. disclose a display panel, comprising: 
(Figs. 1-4) [0044] a substrate 10 ( TFT substrate) [0043]; 
a plurality of active switches (source 15/ drain 16/active element 14) disposed on the substrate [0044][0050]; 
a plurality of data lines 18 disposed on the substrate 10 and connected with source electrodes 15 of the active switches; 
a plurality of scanning lines 11 disposed on the substrate and connected with gate electrodes 11 of the active switches [0044]; 
a plurality of pixel electrodes 17 [0045] disposed on the substrate and connected with drain electrodes 16 of the active switches; 
a plurality of common lines 12 disposed on the substrate; and 
(Figs. 4, 5) a plurality of repair lines 181/182 ( third/fourth repair lines) [0051] [0054] disposed on the substrate; 
(Figs. 3, 7) insulation layers 13/19 are formed between the repair line 181/182 and the data line 18, the scanning line 11 and the common line 12 [0046] [0050] (third repair line 181 is over common electrode line 12; further repair line 182 is over gate line 11); 
(Figs. 4, 5) the data line 18 overlaps with the common line 12 to form a first overlapping area (18/12 at lower part of data line 18), and the data line 18 overlaps with the scanning line 11 to form a second overlapping area (18/11 at middle part of data line 18)
(Fig. 6) the repair line 181/182 comprises a first repair point (lower 181/18), a second repair point (lower 182/18) and a third repair point (upper 182/18) overlapping with the data line 18, 
(Fig. 6) the first repair point (lower 181/18) is located on a side of the first overlapping area away from the second repair point (middle point 182/18), the second repair point (middle point 182/18) is located between the first overlapping area (lower overlapping area of data line 18 crossing common line 182) and the second overlapping area (upper overlapping area of data line 18 crossing gate line 11), and the third repair point (upper 182/18) is located on a side of the second overlapping area (18/11) away from the second repair point (lower point 182/18)
Except
common lines overlapping with the pixel electrodes;
however Wang et al. teach
(Fig. 2A) common lines Cs overlapping with the pixel electrodes 290 (common lines Cs is formed under pixel electrodes 290) [0079];
It would have been obvious to one of ordinary skill in the art to modify Zhang's invention with Wang's structure in order to provide improved display quality, as taught by Wang [0002];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-17: Zhang et al. disclose 
Claim 2: (Fig. 6) the data line 18/182/181 comprises a data line main body 18, a first branch line 181/18 (lower point 182/18), a second branch line 182/18 (middle point 182/18) and a third branch line 182/18 (upper point 182/18), the first branch line, the second branch line and the third branch line are connected with the data line main body 18 and protrude from the data line main body 18; the first branch line 181/18 (lower point 182/18) is located on a side of the first overlapping area (lower overlapping area of data line 18 crossing common line 182) away from the second repair point (middle point 182/18), and corresponds to and overlaps with the first repair point (lower point 181/18); the second branch line 182/18 (middle point 182/18) is located between the first overlapping area (lower overlapping area) and the second overlapping area (upper overlapping area of data line 18 crossing gate line 11), and corresponds to and overlaps (upper overlapping area of data line 18 crossing gate line 11) away from the second repair point (middle point 182/18), and corresponds to and overlaps with the third repair point (upper 182/18); the data line main body 18 is staggered with the repair line 181/182.
Claim 3: (Fig. 6) wherein the repair line comprises a repair line main body 182/181, and the repair line main body is connected with the first repair point (lower point 181/18), the second repair point (middle point 182/18) and the third repair point (upper 182/18); the first repair point, the second repair point and the third repair point protrude from the data line main body 18; the first repair point (lower point 181/18) is located on a side of the first overlapping area 18/12 (lower overlapping area of data line 18 crossing common line 12) away from the second repair point (middle point 182/18) and overlaps with the data line 18; the second repair point (middle point 182/18) is located between the first overlapping area and the second overlapping area 18/12 and overlaps with the data line 18; the third repair point (upper 182/18) is located on a side of the second overlapping area (upper overlapping area of data line 18 crossing gate line 11) away from the second repair point (middle point 182/18) away from the second repair point and overlaps with the data line 18; the data line 18 is staggered with the repair line main body 181/182.
Claim 4: (Fig. 6) the repair line 181/182 is disposed on a side (right side) of the data line 18 away from the pixel electrode 17.
Claim 5: (Fig. 6) a side of the data line main body 18 away from the pixel electrode 17 is a left (“right”) side of the data line 18, and a side of the data line main body close to the pixel electrode is a right (“left”) side of the data line 18; the first branch line 181/18, the Official Notice of the equivalence of “right” / “left” side(s) for their use in the art and the selection of any of these known equivalents to “right” / “left” side(s) would be within the level of ordinary skill in the art.
Claim 6: (Fig. 6) a side of the data line main body 18 away from the pixel electrode 17 is a left (“right”) side of the data line 18, and a side of the data line main body close to the pixel electrode is a right (“left”) side of the data line 18; the first branch line 181/18, the second branch line 182/18 and the third branch line 182/18 are connected to the left (“right”) side of the data line main body, and the repair lines 181/182 are correspondingly disposed on the left (“right”) side of the data line main body 18, the second branch line 182/18 is connected with the source electrode 15 (the source electrode 15 is connected to the data line 18) at the same time - Regarding the limitation “right” / “left” side(s), the examiner takes Official Notice of the equivalence of “right” / “left” side(s) for their use in the art and the selection of any of these known equivalents to “right” / “left” side(s) would be within the level of ordinary skill in the art.
Claim 7: (Fig. 4) the repair line 181 is staggered (non-overlapping) from the source electrode 15, the gate electrode 11 (vertical gate electrode of the TFT), and the drain electrode 16 [0044].
Claim 8: Regarding the limitation “the width of the data line is the same as the width of the repair line”: It would have been obvious to one having ordinary skill in the art at In re Aller, 105 USPQ 233.
Claim 9: Regarding the limitation “the width of the repair line is greater than 4 μm”: It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the width of the repair line is greater than 4 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  In re Aller, 105 USPQ 233. 
Claim 10: Regarding the limitation “the width of the repair line is smaller than the width of the data line main body”: It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the width of the repair line is smaller than the width of the data line main body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  In re Aller, 105 USPQ 233.
Claim 11: Regarding the limitation “the width of the repair line is greater than the width of the data line main body”: It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the width of the repair line is greater than the width of the data line main body, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  In re Aller, 
Claim 12: (Fig. 6) a first connection point 15/18 (source electrode 15/data line 18) is located on the data line 18 and connected with the source electrode 15, and the first connection point 15/18 is located between the first overlapping area 18/12 (overlapping area of data line 18/common line 12, at lower part of data line 18) and the second overlapping area 18/11 (upper overlapping area of data line 18 crossing gate line 11); the second repair point 18/11 overlaps with the data line 18 in an area between the first overlapping area 18/12 and the first repair point (upper 182/18) – Regarding the limitation “the second repair point overlaps with the data line in an area between the first overlapping area and the first connection point”: Zhang et al. disclose the claimed invention except for “the second repair point overlaps with the data line in an area between the first overlapping area and the first connection point.”  It would have been an obvious matter of design choice to have such feature, since applicant has not disclosed that such structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Zhang’s structure.
Claim 13: (Fig. 6) the first branch line 181/18 (horizontal branch line at lower point 182/18), the second branch line 182/18 (horizontal branch line at middle point 182/18) and the third branch line 182/18 (horizontal branch line at upper point 182/18) are led out from the data line main body 18 of the data line, and the second branch line 182/18 (middle point 182/18) overlaps with the repair line 182.
Claim 14: (Fig. 6)  the first repair point (lower point 181/18), the second repair point (middle point 182/18) and the third repair point (upper 182/18) are led out from the repair line main body 181/182 of the repair line, and the second repair point (middle point 182/18) overlaps with the data line 18.
Claim 15: (Fig. 6)  a first connection point 15/18 (source electrode 15/data line 18) is located on the data line 18 and connected with the source electrode 15, and the first connection point 15/18 is located between the first overlapping area 18/12 (overlapping area of data line 18/common line 12, at lower part of data line 18) and the second overlapping area 18/11 (upper overlapping area of data line 18 crossing gate line 11) the second repair point (middle point 182/18) overlaps with the first connection point 15/18.
Claim 16: (Fig. 6) wherein the second repair point (middle point 182/18) overlaps with the data line 18 between the first connection point 15/18 (source electrode 15/data line 18) and the second overlapping area (18/1)
Claim 17: (Fig. 6)  the repair line 181/182 is an indium tin oxide semiconductor transparent conductive film (two layers of ITO, including redundant layer made on the first ITO pixel electrode layer to repair the disconnection between the thin film transistor and the data line) [0072] [0106]

Claim 19: Zhang et al. disclose a display device comprising a display panel [Abstract], wherein the display panel comprises: 
(Figs. 1-4) [0044] a substrate 10 ( TFT substrate) [0043]; 
a plurality of active switches (source 15/ drain 16/active element 14) disposed on the substrate [0044][0050]; 
a plurality of data lines 18 disposed on the substrate 10 and connected with source electrodes 15 of the active switches; 
a plurality of scanning lines 11 disposed on the substrate and connected with gate electrodes 11 of the active switches [0044]; 
a plurality of pixel electrodes 17 [0045] disposed on the substrate and connected with drain electrodes 16 of the active switches; 
a plurality of common lines 12 disposed on the substrate; and 
(Figs. 4, 5) a plurality of repair lines 181/182 ( third/fourth repair lines) [0051] [0054] disposed on the substrate; 
(Figs. 3, 7) insulation layers 13/19 are formed between the repair line 181/182 and the data line 18, the scanning line 11 and the common line 12 [0046] [0050] (third repair line 181 is over common electrode line 12; further repair line 182 is over gate line 11); 
(Figs. 4, 5) the data line 18 overlaps with the common line 12 to form a first overlapping area (18/12 at lower part of data line 18), and the data line 18 overlaps with the scanning line 11 to form a second overlapping area (18/11 at middle part of data line 18); 
(Fig. 6) the repair line 181/182 comprises a first repair point (lower 181/18), a second repair point (lower 182/18) and a third repair point (upper 182/18) overlapping with the data line 18, 
(Fig. 6) the first repair point (lower 181/18) is located on a side of the first overlapping area away from the second repair point (middle point 182/18), the second repair point (middle point 182/18) is located between the first overlapping area (lower overlapping area of data line 18 crossing common line 182) and the second overlapping area (upper overlapping area of data line 18 crossing gate line 11)
(Fig. 6) at least two (all three) of the first repair point (upper point 182/18), the second repair point (lower point 182/18) and the third repair point (lower point 181/18) are electrically connected with the data line at the overlapping portion with the data line 18; 
the data line 18 has at least two first “breakpoints”, the first “breakpoints” are located within a position interval where the data line 18 is electrically connected with the repair line 181/ 182, and at least one of the first overlapping area and the second overlapping area is located between the first breakpoints – Regarding the limitation “at least two first breakpoints”: the limitation introduces another optional/secondary structure, after forming an initial structure (by cutting off the data line), that is not clearly understood to a person versed in the art, e.g., what size of cutting devices, location, manner of cutting, high precision cutting method such as laser, or laser chemical vapor deposition, etc. [See the Claim Rejection under 35 U.S.C. 112(b) above]. Zhang et al. in [0101] disclose when electrostatic breakdown occurs, the laser repair include isolating the electrostatic breakdown points on the data line so that the data line can be transmitted through the third repair line path to realize the repair of poor electrostatic breakdown at that position. It would have been obvious to one having ordinary skill in the art at the time the invention was made to isolate a segment of data line at two “breakpoints”, as needed, as having two “breakpoints” on the data line for isolating the electrostatic breakdown points be within the level of ordinary skill in the art.
Except
common lines overlapping with the pixel electrodes;
however Wang et al. teach
(Fig. 2A) common lines Cs overlapping with the pixel electrodes 290 (common lines Cs is formed under pixel electrodes 290) [0079];
It would have been obvious to one of ordinary skill in the art to modify Zhang's invention with Wang's structure in order to provide improved display quality, as taught by Wang [0002];


Claim  18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et el. CN 102998869 in view of Yoshida US 2020/0004090.
Claim 18: Zhang et al. disclose
(Fig. 6)  the repair line 181/182 overlaps with the common line 12 and the scanning line 11; an overlapping portion (181/12, 182/11) is an area where the repair line 181/182 overlaps with the common line 12 and the scanning line 11 (181/12 is overlapping portion of repair line 181 and common line 12, and 182/11 is overlapping portion of repair line 182 and gate line 11), and a staggered portion 182 (vertical 182/181) is a non-overlapping area
except
the width of the overlapping portion is smaller than the width of the staggered portion
however Yoshida teaches
(Fig. 3) the first line overlapping portion 42a of the spare line 42 (repair line) includes first divided line overlapping portions 42aS overlapping the first end portions 30a and 36a of the leading lines 30 and 36 [0058]
(Fig. 13) the width W1 of the overlapping portion 442d  (overlapping portions 442d of the spare line 442/442aS over the signal line 430) is smaller than the width W2 of the 442e (non-overlapping portions 442e of the spare line 442/442aS over the signal line 430) [0090]
It would have been obvious to one of ordinary skill in the art to modify Zhang's invention with Yoshida's repair line structure in order to provide less distortion due to reduced parasitic capacitance of the repair line at the overlapping portions, as taught by Yoshida [0008];


Claim  20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et el. CN 102998869 in view of Hu CN 109491115.
Claim 20: Zhang et al. disclose a repair method for a display panel, comprising the steps of: 
(Figs. 4, 5) a plurality of repair lines 181/182 ( third/fourth repair lines) [0051] [0054] disposed on the substrate; 
(Fig. 6) the repair line 181/182 comprises a first repair point (upper 18/182), a second repair point (middle 18/182) and a third repair point (lower 18/182) overlapping with the data line 18, 
(Fig. 6) electrically connecting the data line 18 with at least two of the first repair point (upper 18/182), the second repair point (middle 18/182) and the third repair point (lower 18/182) according to the position of the repair point;
(Figs. 4, 5) the data line 18 overlaps with the common line 12 to form a first overlapping area (18/12 at lower part of data line 18), and the data line 18 overlaps with the scanning line 11 to form a second overlapping area (18/11 at middle part of data line 18); 
except
detecting a position of a short-circuit point; 
cutting off the data line to form at least two first breakpoints; 
wherein the first breakpoints are located within a position interval where the data line is electrically connected with the repair line, and at least one of the first overlapping area and the second overlapping area is located between the first breakpoints.
However Hu teaches 
(Fig. 1) [steps S102, S103] detecting a position of a short-circuit point P (using the array substrate test machine detects that the COA array substrate the grid lines 10, 121 there is a short circuit P with the data line 122 abnormal area, and marking as the first area A) [0045][0047]; 
(Fig. 5) [0060] cutting off the data line 122 to form at least two first breakpoints 1221/1221 (using laser to cut off said short circuit point P of data line 122 at the breakpoints 1221/1221); wherein the first breakpoints 1221/1221 are located within a position interval where the data line is 122 electrically connected with the repair line 501, and at least one of the first overlapping area and the second overlapping area 122/121 (overlapping area of data line 122 and gate line 121, equivalent to Zhang’s second overlapping area) is located between the first breakpoints 1221/1221 -  Regarding the limitation “first breakpoints”: the limitation introduces another optional/secondary structure, after forming an initial structure (by cutting off the data line), that is not clearly understood to a person versed in the art, e.g., what size of cutting devices, location, manner of cutting, high precision cutting method such as laser, or laser chemical vapor deposition, etc. [See the Claim Rejection under 35 U.S.C. 112(b) above]. Zhang et al. in [0101] disclose when electrostatic breakdown occurs, the laser repair include isolating the electrostatic breakdown points on the data line so that the data line can be transmitted through the third repair line path to realize the repair of poor electrostatic breakdown at isolate a segment of data line at “two breakpoints”, as needed, as having two breakpoints on the data line for isolating the electrostatic breakdown points be within the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to modify Zhang's invention with Hu's structure in order to provide a repairing method to a display device, as taught by Hu [Abstract];
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871